Citation Nr: 0407764	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  02-12 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty February 1968 to September 
1969.  The veteran's separation documents reflect that he has 
3 years' and 4 months' other service, which has not been 
verified.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

These issues are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant if further action is required.  
Notwithstanding, the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


REMAND

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act (VCAA) was enacted and became 
effective.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The VCAA essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.

First, the veteran's dates of service are not verified.  
Among available service medical records are reports of 
medical examination and history at entrance into service 
dated in October 1964 and reports of medical examination and 
history at discharge from service dated in May 1965.  The 
veteran's separation documents reflect active service from 
February 1968 to September 1969 with 3 years and 4 months 
"other service."  This service must be verified.

Second, the veteran submitted additional evidence that has 
not been reviewed by the RO in conjunction with the subject 
claims.  No supplemental statement of the case has been 
issued showing consideration of the veteran's bronze star 
medal citation or other aspects of the veteran's military 
service as offered with his August 2002 substantive appeal.  
In addition, the veteran's representative submitted with the 
February 2004 Appellant's Brief a history of the unit to 
which the veteran was assigned during his active service in 
Vietnam.  This evidence must therefore be returned to the RO 
for consideration and issuance of a supplemental statement of 
the case.  See Disabled Veterans of America v. Secretary of 
Veterans Affairs (DAV v. Sec'y of VA), 327 F.3d 1339 (Fed. 
Cir. 2003).

Third, it does not appear that the RO has given the veteran 
clear notice of the VCAA, and the changes in regulation and 
law effected by this Act, as it pertains to these specific 
claims.  Of particular note, the veteran indicated in a May 
2002 statement that he continues to receive treatment from 
the VA Medical Center (MC) at Oakland Park, Florida.  The 
most recent treatment records present in the claims file are 
dated in April 2002, and were submitted by the veteran.  
Moreover, the veteran provided a corrected name and address 
for his private treating physician, Dr. Scullard, in his 
September 2001 notice of disagreement.  A review of the 
claims file does not show that a request went to the 
corrected name and address.  The RO must obtain current and 
past VA treatment records, and must again attempt to obtain 
private medical records on behalf of the veteran.

Fourth, the Board notes that the RO has not proffered the 
veteran VA examinations to determine the nature, extent, and 
etiology of his claimed bilateral hearing loss and PTSD, even 
though the VA treatment records present in the claims file 
indicate that the veteran is diagnosed with mild to severe 
and mild to profound sensorineural hearing loss (in June 
2000), and that he has been observed to exhibit depression 
with issues around PTSD and alcohol abuse (in April 2000).  
The Board thus finds it would be helpful to afford the 
veteran current examinations regarding the present claims.  
See 38 C.F.R. § 3.159(c)(4) (2003).

Finally, the Board notes that the RO has not obtained the 
veteran's service personnel file, nor has it attempted to 
verify his participation in combat through the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  
This must be done.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in DAV v. Sec'y of VA, 327 
F.3d 1339 (Fed. Cir. 2003) invalidated the Board's ability to 
cure VCAA deficiencies.  Therefore a remand is required in 
this appeal so that additional development may be undertaken 
in order to fulfill the Department's duty to assist the 
appellant with his claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated the 
veteran for his claimed bilateral hearing 
loss and PTSD.  The RO should 
specifically request that the veteran 
identify the physician who first 
prescribed Librex for his psychiatric 
disorder in the 1970s, and who has 
continued to prescribe it from then to 
the present.  The RO should procure duly 
executed authorization for the release of 
private medical records.  Furthermore, 
the appellant should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the appellant in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his claimed 
bilateral hearing loss and PTSD.  In 
particular, the RO should request records 
of treatment accorded the veteran by Dr. 
George Scullard, of Margate, Florida 
(ensuring that it is using the most 
recent address).  In addition, the RO 
should request inpatient and outpatient 
records, to include any and all clinical 
medical records and mental hygiene 
records, to include any and all records 
of individual and group therapy for 
treatment accorded the veteran at VAMCs 
in Miami and Oakland Park, Florida, and 
from any other VAMC the veteran 
identifies from his discharge from active 
service in 1969 to the present.

4.  The RO should verify the dates of the 
veteran's active service and reserve 
service, if any.

5.  The RO should obtain any additional 
service medical records from all 
identified periods of active service and 
any reserve service.  In addition, the RO 
should make specific attempts to obtain 
the veteran's entire service personnel 
record. 

6.  If the service medical or personnel 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  If necessary, the RO should 
request that the veteran augment the 
information that he has already provided.

7.  The RO should again send the veteran 
a development letter asking him to give a 
comprehensive statement regarding his 
averred stressors.  Please remind the 
veteran that it is necessary to give as 
specific and detailed information about 
the persons, places, and events involved 
as possible, including as accurate a date 
for the event as possible, so as to 
enable the service department to verify 
the identified stressors.  

8.  The RO should, in addition, afford 
the veteran an opportunity to provide 
buddy statements from individuals who may 
have witnessed the stressors the veteran 
identifies.

9.  Whether or not the veteran responds 
to the request to identify his stressors, 
the RO should request the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) provide any available 
information which might corroborate the 
veteran's averred inservice stressors.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, part 3, chapter 5, paragraph 5.14.  
The RO should provide USASCRUR with a 
description of the averred stressors, 
including any additional stressors the 
veteran may identify in response to the 
development letter.  The letter should 
include the following information: 
?	Exposure to general combat 
conditions, including enemy attacks 
and exposure to dead enemy and 
friendly soldiers, as an artillery 
gunner with Battery "B", 1st 
Battalion, 7th Artillery, 1st 
Infantry Division from approximately 
September 1968 to September 1969 in 
Vietnam.

The RO should provide USASCRUR with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment.  The RO should provide 
USASCRUR with copies of the veteran's 
August 2002 statement (proffered with his 
substantive appeal), October 2000 
statement (presented with his claim), the 
citation for his Bronze Star Medal, and 
the award itself.

In addition, the RO should complete any 
and all follow-up actions referred by 
USASCRUR, including requesting Morning 
Reports and other such reports which 
could be used to verify daily personnel 
actions from National Personnel Records 
Center (NPRC).

10.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by appropriate specialists, 
to determine the nature, extent, and 
etiology of any manifested bilateral 
hearing loss and psychiatric disability, 
to include PTSD.  All indicated tests and 
studies should be performed.  If other 
examinations by specialists are 
indicated, they should be conducted.  The 
claims folder, including all newly 
obtained evidence, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters.

?	Summarize the medical history, 
including the onset and course, of 
any manifested bilateral hearing 
loss and psychiatric disability, to 
include PTSD.
?	Describe any current symptoms and 
manifestations attributed to any 
manifested bilateral hearing loss 
and psychiatric disability, to 
include PTSD.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all bilateral hearing 
and psychiatric pathologies 
identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested bilateral hearing 
disability and psychiatric 
disability identified.  In 
particular, the examiners are 
requested to provide the following 
opinions:
1.	Is it at least as likely as not 
that any diagnosed bilateral 
hearing loss is the result of 
the veteran's active service?
2.	Is it at least as likely as not 
that any psychiatric 
disability, to include PTSD, is 
the result of stressors the 
veteran experienced during his 
active service?

11.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for bilateral hearing loss and 
PTSD.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2003).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


